Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0157120) in view of Tanabe et al. (JP 2018-016371).
Regarding claims 1-2, Wu et al. teaches a battery (110) comprising:
A battery can (112) including a cylinder portion, a bottom wall closing a first end of the cylinder portion, and an opening edge / rim continuous to a second end of the cylinder portion (Instant claim 1; paragraphs 52-53; Figure 2);
A power generation element housed in the cylinder portion (Instant claim 1; paragraphs 51-52); and
A sealing plate (134) fixed to the opening edge and sealing and sealing an opening defined by the opening edge (Instant claim 1; paragraphs 52-53; Figure 2),
Wherein the sealing plate (134) includes a lid portion (top of 134), and a peripheral edge portion (148/152) continuous to the lid portion (Instant claim 1; paragraphs 53 and 58; Figure 2),
The opening edge and the peripheral edge portion are engaged to each other by a double seaming structure (Instant claim 1; paragraphs 52-53 and 63; Figure 2),
Where the double seam / bead has a length of 1.70mm (paragraph 105), and
Where there is an overlap length of a body hook (144) of the opening edge and a cover hook (148) of the peripheral edge portion in the double seaming structure (paragraphs 52-53; Figure 2), where the cover hook has a thickness / T2 of 0.36mm (paragraph 105) and the can/body hook has a thickness / T1  of 0.15mm-0.20mm (paragraph 103) which read on the claimed ranges of T1 and T2 and meets claimed Equation 3 where T2/T1 is 1.8-2.4 (Instant claim 1, paragraph 105). The following example calculation by the Examiner is provided for clarification: (Where T1=0.15mm, T2=0.36mm that gives (0.36mm/0.15) = 2.4).
But fail to teach the specified overlap length of the double seaming structure (Instant claims 1 and 2).
Tanabe et al. teaches the concept of a cylindrical battery having a can (10/11) and a cover/lid (20) joined by a double seaming structure (paragraph 23), and teaches that if the overlap length (L) of the double seaming structure (100) is too short than it is difficult to secure a sufficient seaming structure portion, but if the overlap length (L) of the double seaming structure is too long than the effect of suppressing movement of the can lid relative to the can body at the time of applying internal pressure is reduced (Instant claims 1-2; paragraph 40).  Tanabe et al. thus teaches that the overlap length is an art recognized result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the overlap length of the double seaming structure because in an effort to balance sufficient seaming with movement suppression wherein the courts have held that optimization of a results effective variable is not novel (MPEP 2144.05). As a result of optimization modified Wu et al. renders Formulas 4 and 5 obvious.
Regarding claim 4, Wu et al. teaches the can has an outside diameter below the shoulder of 13.9mm (paragraph 104) which reads on Equation 6 where (T1+T2)/D is 0.037-0.040 (Instant claim 4; paragraph 105) .  The following example calculation by the Examiner is provided for clarification: (Where T1=0.15mm, T2=0.36mm, and D=13.9mm that gives (0.15mm + 0.36mm) / 13.9mm => 0.51mm / 13.9m = 0.037)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0157120) and Tanabe et al. (JP 2018-016371), as applied to claim 1 above, and further in view of Matsubara et al. (US 2005/0079423).
Regarding claim 3, Modified Wu et al. fails to specifically state a density of the battery.
Matsubara et al. teaches the concept of a lithium battery having a battery density between 1.2g/cm3 to 4.0g/cm3 (paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the concept of a lithium battery having a battery density between 1.2g/cm3 to 4.0g/cm3 of Matsubara et al. to the battery of modified Wu et al. in order to ensure the battery has good characteristics (paragraph 80).
Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is as follows: US 6245452, US 2010/0112454, US 2725967, US 6060192, US 9231234, US 2017/0002778, US 2021/0005921, JP11-35085, and JP09-199105
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Tuesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724